DETAILED ACTION
Responsive to the Applicant reply filed on 12/01/2020, Applicant’s amendments to claims have been entered and respective arguments carefully considered and responded in following.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/18/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
The amendment filed 12/01/2020 has been entered. Claims 1, 3, 4, 5, and 6 have been amended. Claims 2, 7, and 8 have been canceled. Claims 9-13 have been newly added. Claims 1, 3-6 and 9-13 remain pending in the application.
Applicant’s amendment to claim 5 has overcome the 35 USC § 101 rejection set forth in the Non-Final Office Action mailed on 8/19/2020.
Response to Arguments
Applicants arguments, see amended claims 1, 4, 5, 6, 12 and Applicant’s Remarks, Page 10-21, filed on 12/01/2020, with respect to the rejection(s) of claim 1, 3-6 and 9-13 under USC § 103 have been fully considered. Therefore, the rejection has been withdrawn. 
Applicants below cited arguments filed 12/01/2020 have been fully considered but they are not persuasive. Applicant should be aware that although claims are interpreted in light of the specification, limitations from the specification are not read into the claims (Emphasis added). See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

In response to applicant’s argument, see page 13, regarding “encryption key Kee and signature key Keb”, applicant states, 
“Specifically, ECU 1020 may generate the encrypted log using encryption key Kee so as to send the encrypted log with a CMAC to vehicle information collection device 2000 (paragraphs [0051 ]-[0052]), wherein vehicle information collection device 2000 may verify the CMAC of the encrypted log using signature key Kbe (paragraph [0054]).”

Examiner respectfully disagrees with the argument and asserts Hakuta discloses the features above. FIG. 8 discloses a flowchart showing a specific example of “Encryption Processing 1” illustrated as step S512 in FIG. 7. According to paragraph 0098 and FIG. 8, in step S602, the encryption protocol control unit 172 causes the encryption processing unit 173 to encrypt the key K (analogous to “the log”) from step S511 by using the key encryption key KEK. The generation of the encrypted text is expressed with the format of “encrypted text=ENCencryption key (plain text)”. According to paragraph 0103 and FIG. 8, in step S604, the encryption protocol control unit 172 generates a message authentication code Z using the common key. The generation of the message authentication code is expressed with the format of “message authentication code=MACkey(message)”. Applicant also argued about the newly added feature “identifier of the in-vehicle computer”. Fujii, secondary reference, discloses the feature in paragraphs 0031-0032. It discloses that the key generator 10 includes the key generation algorithm, in which KeyGen outputs a set (pk, sk) of a public key pk  and a private key sk when a security parameter λ (analogous to “identifier of the in-vehicle”) is input. The generation of the keys is expressed with the format of “(Key generation) KeyGen(A)→(pk,sk)”. Given the broadest reasonable interpretation, one of ordinary skill in the art would attempt to modify the Formulas above in the claimed manner. Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the 
In response to applicant’s argument, see page 14, regarding 
“In contrast, the present embodiment (Fig. 5) is designed to encrypt the log of ECU 1020 using encryption key Kee so as to transmit the encrypted log to vehicle information collection device 2000. That is, the present embodiment differs from HAKUTA as shown in Fig. 7 which may carry out encryption using multiple key information among ECU 132, in-vehicle communication device 131, and information processing device 101.”

Examiner respectfully disagrees with the argument and asserts Hakuta discloses the features above. In step 605 (same as step S513 in FIG. 7), the encryption protocol control unit 172 sends the message authentication code Z to the in-vehicle communication device 131 via the interface, in-vehicle communication device 131 in step S523. The message authentication code Z is annotated by using the utilized key K in steps S602-S603 (specifically encrypt key K in step S602). Examiner recommended further clarifying and limiting the scope of the claim(s) to distinguish the invention from the teaching of the prior art. 
In response to applicant’s argument, see page 13 line 3-6, regarding
“In contrast, the present embodiment (Fig. 5) is designed to encrypt the log of ECU 1020 using encryption key Kee so as to transmit the encrypted log to vehicle information collection device 2000.”

Examiner respectfully disagrees with the argument and asserts Hakuta discloses the features above. As stated above, in step 605 (same as step S513 in FIG. 7), the encryption protocol control unit 172 sends the message authentication code Z to the in-vehicle. The message authentication code Z is annotated by using the utilized key K in steps S602-S603 (specifically encrypt key K in step S602, analogous to “encrypt the log”). Given the broadest reasonable interpretation, one of ordinary skill in the art would attempt to modify the steps above in the claimed manner. 
In response to applicant’s argument, see page 15, regarding
“In contrast, the present embodiment is NOT designed to authenticate vehicle information collection device 2000 but to authenticate the log using CMAC, which differs from HAKUTA.”

As noted above, the limitations from the specification are not read into the claims. The claim language “vehicle information” is not sufficiently distinguishable from the teaching of the prior art. Given the broadest reasonable interpretation, one of ordinary skill in the art would attempt to modify the information of “authentication” in the claimed manner. Examiner recommends further clarify and limiting the scope of the claims to emphasize the inventive concepts.
In response to applicant’s argument, see page 15, regarding
“In contrast, the present embodiment is NOT designed to update the firmware but to collect ECU logs upon authenticating logs of ECUs 1020, which is irrelevant to the firmware updating processing of HAKUTA.”

As noted above, the limitations from the specification are not read into the claims. Examiner recommends further clarify and limiting the scope of the claims to emphasize the inventive concepts.
For the reasons stated above, Examiner respectively disagrees with the Applicant’s argument and asserts that the application is not in condition for allowance. Examiner assert that claims 1, 3-6 and 9-13 are rejected for the reason stated above in conjunction with new reasons stated below regarding the new ground(s) of the rejection.
Claim Objections
Claim 6 is objected to because of the following informalities:
“a message authentication code about the log of the in-vehicle” should be “a message authentication code about a log of the in-vehicle.”  
“generating an encrypted key by encrypting the log using an encryption key” should be “generating an encrypted log by encrypting the log using an encryption key”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by HAKUTA et al. (US 20190007215 A1 hereinafter “HAKUTA”).
Regarding claim 4, (Currently Amended) Hakuta discloses an in-vehicle computer mounted on a vehicle, comprising (Fig. 1, 103; Fig. 7, Steps 522-532): 
an interface configured to communicate with a vehicle information collection device configured to collect a log about the in-vehicle computer ([0025-0026], an in-vehicle information communication system 1, comprising an information processing device 101 and a vehicle 103 including an in-vehicle communication device 131 and ECUs 132; [0079] and Fig. 7, In step S523, the information processing device 101 collected information from the ECUs132 via the in-vehicle communication device 131); and 
an encryption processor configured to generate a message authentication code about the log of the in-vehicle computer using a signature key ([0076] and FIG. 7, In step S511, the processing unit 171 of the ECU 132 reads the key information 177 from the storage unit  when the ignition switch of the vehicle 103 is turned ON. In step S512, The processing unit 171 of the ECU 132 implements the encryption processing 1 by using the key information 177 acquired in step S511. FIG. 8 discloses a flowchart showing a specific example of the encryption processing 1 illustrated as step S512 in FIG. 7; [0103] and FIG. 8, In step S604 of FIG 8, the encryption protocol control unit 172 generates a message authentication code Z by using the common key and the message (respectively mapped to “signature key” and “about the  
and to generate an encrypted key by encrypting the log using an encryption key ([0098] and FIG. 8, In step S602, the encryption protocol control unit 172 causes the encryption processing unit 173 to encrypt the key K (mapped to “the log”) from step S511 by using the key encryption key KEK (mapped to “an encryption key”). the generation of the encrypted text is expressed with the format of “encrypted text=ENCencryption key (plain text)”), 
wherein the encrypted log annotated with its message authentication code is transmitted to the vehicle information collection device via the interface ([0105] and FIG. 8, In step 604, the encryption protocol control unit 172 sends the generated message authentication code Z to the in-vehicle communication device 131. The message authentication code Z is annotated by using the utilized key K in steps S602-S603 (specifically encrypt key K in step S602). The in-vehicle communication device 131 (mapped to “interface”) sends the information to the information processing device 101 in step S523). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HAKUTA et al. (US 20190007215 A1 hereinafter “Hakuta”) in view of FUJII et al. (US 20150180661 A1 hereinafter “Fujii”) in view of Basmov et al. (US 20150033039 A1 hereinafter “Basmov”).
Regarding claim 1, (Currently Amended) Hakuta discloses a vehicle information collection system, comprising (Fig. 1; Fig. 7, steps S511-S523): 
a vehicle information collection device configured to collect a log about an in- vehicle computer mounted on a vehicle, wherein the in-vehicle computer further comprises an interface configured to communicate with the vehicle information collection device ([0025-0026], an in-vehicle information communication system 1, comprising an information processing device 101 and a vehicle 103 including an in-vehicle communication device 131 and ECUs 132; [0079] and Fig. 7, In step S523, the information processing device 101 collected information from the ECUs132 via the in-vehicle communication device 131)
an encryption processor configured to generate a message authentication code about the log of the in-vehicle computer using a signature key ([0076] and FIG. 7, In step S511, the processing unit 171 of the ECU 132 reads the key information 177 from the storage unit  when the ignition switch of the vehicle 103 is turned ON. In step S512, The processing unit 171 of the ECU 132 implements the encryption processing 1 by using the key information 177 acquired in step S511. FIG. 8 discloses a flowchart showing a specific example of the encryption processing 1 illustrated as step S512 in FIG. 7; [0103] and FIG. 8, In step S604 of FIG 8, the encryption protocol control unit 172 generates a message authentication code Z by using the common key and the message (respectively mapped to “signature key” and “about the log”) in step S602-S603. The generation of the message authentication code is expressed with the format of “message authentication code=MACkey(message)”, See details on ¶0097-0105)
and to generate an encrypted log by encrypting the log using an encryption key ( [0098] and FIG. 8, In step S602, the encryption protocol control unit 172 causes the encryption processing unit 173 to encrypt the key K (mapped to “the log”) from step S511 by using the key encryption key KEK (mapped to “an encryption key”). the generation of the encrypted text is expressed with the format of “encrypted text=ENCencryption key (plain text)”);
thus transmitting the encrypted log annotated with its message authentication code to the vehicle information collection device via the interface ([105] and FIG. 8, In step 604, the encryption protocol control unit 172 sends the generated message authentication code Z to the in-vehicle communication device 131. The message authentication code Z is annotated by using the utilized key K in steps S602-S603 (specifically encrypt key K in step S602). The in-vehicle communication device 131 (mapped to “interface”) sends the information to the information processing device 101 in step S523), 
Although Hakuta discloses the information processing device 101 including a communication unit 120, key information 116 corresponding to the individual in-vehicle communication devices 131 and ECUs 132 and a transmission/reception table 117 storing stores identification information for identifying the in-vehicle in the information processing device 101 (Emphasis added), it does not explicitly disclose “wherein the vehicle information collection device further comprises, a vehicle interface configured to communicate with the in-vehicle computer, a key generator configured to generate the signature key and the encryption key using an identifier of the in-vehicle computer and a master key which is determined in advance.” 
In a same field of endeavor, Fujii discloses wherein the vehicle information collection device further comprises a vehicle interface configured to communicate with the in-vehicle computer ([0085], The key generator 10 includes (mapped to “in-vehicle computer”) the communication unit 15 is a communication interface to communicate with the other devices 20 to 50 and has), a key generator configured to generate the signature key and the encryption key using an identifier of the in-vehicle computer and a master key which is determined in advance ([0031-0032], (Key generation) KeyGen(A)→(pk,sk) The key generator 10 (mapped to “in-vehicle computer”) includes the key generation algorithm, in which KeyGen outputs a set (pk, sk) of a public key pk (mapped to “signature key”) and a private key sk (mapped to “encryption key”) when a security parameter λ (mapped to “identifier of the in-,
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the information processing device 101 by modifying the key generator 10 based upon the teachings of Fujii. A person having ordinary skill in the art would have been motivated to combine these features because it would allow encrypting plaintext data using the keys from the key generation module [or key generator] and transmits the obtained ciphertext data to the server (¶0077).
However, the combination of Hakuta and Fujii does not explicitly discloses “an encryption processor configured to decrypt the encrypted log using the encryption key and to verify the message authentication code annotated to the encrypted log from the in-vehicle computer, using the signature key, and a storage media configured to store the log decrypted from the encrypted log upon successfully verifying the message authentication code.” 
In a same field of endeavor, Basmov discloses the system, wherein an encryption processor configured to decrypt the encrypted log using theApplication No. 16/307,045 encryption key and to verify the message authentication code annotated to the encrypted log from the in-vehicle computer, using the signature key ([0018-0020], a computing device 100 includes an encryption/decryption control module 102 and the keyed-hash message authentication code mechanism. The mechanism implements verifying the authentication codes or message authentication codes for that particular entity through encrypting or decrypting the data using the symmetric key), and 
a storage media configured to store the log decrypted from the encrypted log upon successfully verifying the message authentication code ( [0018], any entity with the shared key can generate and verify the authentication code or message authentication code; [0021], the encryption/decryption control module 102 typically allows data to be encrypted and/or decrypted of data stored on storage volume 110 using any of a variety of different 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the information processing device 101 by modifying symmetric key cryptography using the keyed-hash message authentication code mechanism based upon the teachings of Basmov. A person having ordinary skill in the art would have been motivated to combine these features because the keyed-hash function (also known as a hash message authentication code, or HMAC) [verifying the message authentication code] is an algorithm that uses a cryptographic key AND a cryptographic hash function to produce a message authentication code that is keyed and hashed. The hash is used to verify that data is not modified, tampered with, or corrupted. In other words, the data has been verified to maintain integrity.

Regarding claim 3, (Currently Amended) the combination of Hakuta and Basmov teaches all elements of the current invention as stated in claim 1 above. Basmov discloses the vehicle information collection system according to claim 1 wherein the encryption processor of the vehicle information collection device is configured to generate a secondary message authentication code using the signature key with respect to the log decrypted from the encrypted log, thus successfully verifying the message authentication code when matched with the secondary message authentication code (¶0018, the keyed-hash message authentication code mechanism (mapped to “a secondary message authentication code”) allows any entity with the shared key to be able to verify the authentication code. The any entity with the shared key (mapped to “signature key”) only can decrypt the encrypted data).  

Regarding claim 5, (Currently Amended) Hakuta discloses a vehicle information collection device, comprising (Fig. 1; Fig. 7, steps S511-S523): 
a vehicle interface configured to communicate with an in-vehicle computer mounted on a vehicle and a processor configured to execute instructions stored on a memory, thus implementing ([0025-0026], an in-vehicle information communication system 1 includes an information processing device 101, and a vehicle 103 including an in-vehicle communication device 131 and ECUs 132; [0079] and Fig. 7, In step S523, the information processing device 101 collected information from the ECUs132 via the in-vehicle communication device 131 (mapped to “a vehicle interface”)):
Although Hakuta discloses the information processing device 101 including a communication unit 120, key information 116 corresponding to the individual in-vehicle communication devices 131 and ECUs 132 and a transmission/reception table 117 storing stores identification information for identifying the in-vehicle in the information processing device 101 (Emphasis added), it does not explicitly disclose “generating a signature key and an encryption key using an identifier of the in-vehicle computer and a master key which is determined in advance.”
In a same field of endeavor, Fujii discloses generating a signature key and an encryption key using an identifier of the in-vehicle computer and a master key which is determined in advance ([0031-0032], (Key generation) KeyGen(A)→(pk,sk) The key generator 10 (mapped to “in-vehicle computer”) includes the key generation algorithm, in which KeyGen outputs a set (pk, sk) of a public key pk (mapped to “signature key”) and a private key sk (mapped to “encryption key”) when a security parameter λ (mapped to “identifier of the in-vehicle”) is input; [0045], function setup for master key generation increases and the master key and ID are added to the input of the key generation algorithm KeyGen),
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the information processing device 101 by modifying it would allow encrypting plaintext data using the keys from the key generation module [or key generator] and transmits the obtained ciphertext data to the server (¶0077).
However, the combination of Hakuta and Fujii does not explicitly discloses, “decrypting an encrypted log from the in-vehicle computer using the encryption key and to verify a message authentication code annotated to the encrypted log from the in-vehicle computer; and storing  the log decrypted from the encrypted log upon successfully verifying the message authentication code.”
In a same field of endeavor, Basmov discloses the device, wherein decrypting an encrypted log from the in-vehicle computer using the encryption key and to verify a message authentication code annotated to the encrypted log from the in-vehicle computer([0018-0020], a computing device 100 includes an encryption/decryption control module 102 and the keyed-hash message authentication code mechanism. The mechanism implements verifying the authentication codes or message authentication codes for that particular entity through encrypting or decrypting the data using the symmetric key), and 
storing  the log decrypted from the encrypted log upon successfully verifying the message authentication code ([0018], any entity with the shared key can generate and verify the authentication code or message authentication code; [0021], the encryption/decryption control module 102 typically allows data to be encrypted and/or decrypted of data stored on storage volume 110 using any of a variety of different cryptographic techniques such as using symmetric key cryptography and/or public key cryptography).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the information processing device 101 by modifying symmetric key cryptography using the keyed-hash message authentication code mechanism based upon the teachings of Basmov. A person having ordinary skill in the art would have been the keyed-hash function (also known as a hash message authentication code, or HMAC) [verifying the message authentication code] is an algorithm that uses a cryptographic key AND a cryptographic hash function to produce a message authentication code that is keyed and hashed. The hash is used to verify that data is not modified, tampered with, or corrupted. In other words, the data has been verified to maintain integrity.

Regarding claim 6, (Currently Amended) Hakuta discloses a vehicle information collection method adapted to a vehicle information collection device and an in-vehicle computer mounted on a vehicle, comprising (Fig. 1; Fig. 7, steps S511-S523): 
generating by the in-vehicle computer a message authentication code about the log of the in-vehicle computer using a signature key ([0096], FIG. 8 is a flowchart showing a specific example of the encryption processing 1 illustrated as step S512 in FIG. 7; [0103], In step S604 of FIG 8, the encryption protocol control unit 172 generates a message authentication code Z by using the common key and the message (respectively mapped to “signature key” and “about the log”) in step S602-S603. The generation of the message authentication code is expressed with the format of “message authentication code=MACkey(message)”, See details on ¶0097-0105).
generating an encrypted key by encrypting the log using an encryption key ([0098] and FIG. 8, In step S602, the encryption protocol control unit 172 causes the encryption processing unit 173 to encrypt the key K (mapped to “the log”) from step S511 by using the key encryption key KEK (mapped to “an encryption key”). the generation of the encrypted text is expressed with the format of “encrypted text=ENCencryption key (plain text)”); 
transmitting by the in-vehicle computer the encrypted log annotated with its message authentication code to the vehicle information collection device ([105] and FIG. 8, In step 604, the encryption protocol control unit 172 sends the generated message ;
Although Hakuta discloses the information processing device 101 including a communication unit 120, key information 116 corresponding to the individual in-vehicle communication devices 131 and ECUs 132 and a transmission/reception table 117 storing stores identification information for identifying the in-vehicle in the information processing device 101 (Emphasis added), it does not explicitly disclose “generating by the vehicle information collection device the signature key and the encryption key using an identifier of the in-vehicle computer and a master key which is determined in advance.”
In a same field of endeavor, Fujii discloses the method, wherein generating by the vehicle information collection device the signature key and the encryption key using an identifier of the in-vehicle computer and a master key which is determined in advance ([0031-0032], (Key generation) KeyGen(A)→(pk,sk) The key generation algorithm KeyGen outputs a set (pk, sk) of a public key pk and a private key sk when a security parameter λ is input (mapped to “identifier of the in-vehicle”); [0045] function setup for master key generation increases and the master key and ID are added to the input of the key generation algorithm KeyGen);
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the information processing device 101 by modifying the key generator 10 based upon the teachings of Fujii. A person having ordinary skill in the art would have been motivated to combine these features because it would allow encrypting plaintext data using the keys from the key generation module [or key generator] and transmits the obtained ciphertext data to the server (¶0077).

In a same field of endeavor, Basmov discloses the method, wherein decrypting by the vehicle collection device the encrypted log using the encryption key ([0020], Computing device 100 includes an encryption/decryption control module 102);
verifying by the vehicle collection device the message authentication code annotated to the encrypted log from the in-vehicle computer, using the signature key ([0018-0020], a computing device 100 includes an encryption/decryption control module 102 and the keyed-hash message authentication code mechanism. The mechanism implements verifying the authentication codes or message authentication codes for that particular entity through encrypting or decrypting the data using the symmetric key); and 
storing by the vehicle information collection device the log decrypted from the encrypted log when successfully verifying the message authentication code on a storage media ([0018], any entity with the shared key can generate and verify the authentication code or message authentication code; [0021], the encryption/decryption control module 102 typically allows data to be encrypted and/or decrypted of data stored on storage volume 110 using any of a variety of different cryptographic techniques such as using symmetric key cryptography and/or public key cryptography).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the information processing device 101 by modifying symmetric key cryptography using the keyed-hash message authentication code mechanism based upon the teachings of Basmov. A person having ordinary skill in the art would have been the keyed-hash function (also known as a hash message authentication code, or HMAC) [verifying the message authentication code] is an algorithm that uses a cryptographic key AND a cryptographic hash function to produce a message authentication code that is keyed and hashed. The hash is used to verify that data is not modified, tampered with, or corrupted. In other words, the data has been verified to maintain integrity.

Regarding claim 10, (New) the scope of the claim is similar to that of claim 3. Accordingly, the claim 10 is rejected using a similar rationale.

Regarding claim 12, (New) Hakuta discloses a non-transitory computer-readable storage medium having a stored computer program causing a computer to implement: 
receiving an encrypted log annotated with a message authentication code from an in- vehicle computer mounted on a vehicle ([0105] and FIG. 8, In step 604, the encryption protocol control unit 172 sends the generated message authentication code Z to the in-vehicle communication device 131. The message authentication code Z is annotated by using the utilized key K in steps S602-S603 (specifically encrypt key K in step S602). The in-vehicle communication device 131 (mapped to “interface”) sends the information to the information processing device 101 in step S523); 
In the statements quoted above, Hakuta discloses “Send the exclusive OR Y0 (encrypted log annotated) generated in step 603 and the message authentication code Z (message authentication code) generated in step 604 to the in-vehicle communication device” in step S605. Hakuta specifically discloses “annotating encrypted log” in steps S601-S603 (See details above it steps S602-S603). The data from the ECU 132 (from an in- vehicle computer mounted on a vehicle) is transmitted (Fig. 7, step S512) via the in-vehicle communication the vehicle collection device) in step S523 “Send Data”.
Although Hakuta discloses the information processing device 101 including a communication unit 120, key information 116 corresponding to the individual in-vehicle communication devices 131 and ECUs 132 and a transmission/reception table 117 storing stores identification information for identifying the in-vehicle in the information processing device 101 (Emphasis added), it does not explicitly disclose “generating a signature key and an encryption key using an identifier of the in-vehicle computer and a master key which is determined in advance."
In a same field of endeavor, Fujii discloses generating a signature key and an encryption key using an identifier of the in-vehicle computer and a master key which is determined in advance ([0031-0032], (Key generation) KeyGen(A)→(pk,sk) The key generator 10 (mapped to “in-vehicle computer”) includes the key generation algorithm, in which KeyGen outputs a set (pk, sk) of a public key pk (mapped to “signature key”) and a private key sk (mapped to “encryption key”) when a security parameter λ (mapped to “identifier of the in-vehicle”) is input; [0045] function setup for master key generation increases and the master key and ID are added to the input of the key generation algorithm KeyGen);
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the information processing device 101 by modifying the key generator 10 based upon the teachings of Fujii. A person having ordinary skill in the art would have been motivated to combine these features because it would allow encrypting plaintext data using the keys from the key generation module [or key generator] and transmits the obtained ciphertext data to the server (¶0077).
However, the combination of Hakuta and Fujii does not explicitly discloses “decrypting the encrypted log using the encryption key; verifying the message authentication code annotated to the encrypted log from the in- vehicle computer using the signature key; and 
decrypting the encrypted log using the encryption key ([0020], Computing device 100 includes an encryption/decryption control module 102); 
verifying the message authentication code annotated to the encrypted log from the in- vehicle computer using the signature key ([0018-0020], a computing device 100 includes an encryption/decryption control module 102 and the keyed-hash message authentication code mechanism. The mechanism implements verifying the authentication codes or message authentication codes for that particular entity through encrypting or decrypting the data using the symmetric key); and
storing the log decrypted from the encrypted log on a storage media when successfully verifying the message authentication code ([0018], any entity with the shared key can generate and verify the authentication code or message authentication code; [0021], the encryption/decryption control module 102 typically allows data to be encrypted and/or decrypted of data stored on storage volume 110 using any of a variety of different cryptographic techniques such as using symmetric key cryptography and/or public key cryptography).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the information processing device 101 by modifying symmetric key cryptography using the keyed-hash message authentication code mechanism based upon the teachings of Basmov. A person having ordinary skill in the art would have been motivated to combine these features because the keyed-hash function (also known as a hash message authentication code, or HMAC) [verifying the message authentication code] is an algorithm that uses a cryptographic key AND a cryptographic hash function to produce a message authentication code that is keyed and hashed. The hash is used to verify that data is not modified, tampered with, or corrupted. In other words, the data has been verified to maintain integrity.

Regarding claim 13, the scope of the claim is similar to that of claim 3. Accordingly, the claim 13 is rejected using a similar rationale.


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over HAKUTA et al. (US 20190007215 A1 hereinafter “HAKUTA”) in view of Basmov et al. (US 20150033039 A1 hereinafter “Basmov”).
Regarding claim 9, (New) Hakuta teaches all elements of the current invention as stated in claim 4. Hakuta may not explicitly teach, but Basmov, which is a same field of endeavor, discloses the vehicle information collection device according to claim 4, wherein the encryption processor is configured to generate a secondary message authentication code using the signature key with respect to the log decrypted from the encrypted log, thus successfully verifying the message authentication code when matched with the secondary message authentication code (¶0018, the keyed-hash message authentication code mechanism (mapped to “a secondary message authentication code”) allows any entity with the shared key to be able to verify the authentication code. The any entity with the shared key (mapped to “signature key”) only can decrypt the encrypted data).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the information processing device 101 by modifying symmetric key cryptography using the keyed-hash message authentication code mechanism based upon the teachings of Basmov. A person having ordinary skill in the art would have been motivated to combine these features because the keyed-hash function (also known as a hash message authentication code, or HMAC) [verifying the message authentication code] is an algorithm that uses a cryptographic key AND a cryptographic hash function to produce a message authentication code that is keyed and hashed. The hash is used to verify that data is not modified, tampered with, or corrupted. In other words, the data has been verified to maintain integrity.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over HAKUTA et al. (US 20190007215 A1 hereinafter “Hakuta”) in view of FUJII et al. (US 20150180661 A1 hereinafter “Fujii”).
Regarding claim 11, (New) Hakuta discloses a non-transitory computer-readable storage medium having a stored computer program causing an in-vehicle computer mounted on a vehicle to implement (Fig. 1; Fig. 7, Steps 511-523): 
generating a message authentication code about a log of the in-vehicle computer using a signature key ([0076] and FIG. 7, In step S511, the processing unit 171 of the ECU 132 reads the key information 177 from the storage unit  when the ignition switch of the vehicle 103 is turned ON. In step S512, The processing unit 171 of the ECU 132 implements the encryption processing 1 by using the key information 177 acquired in step S511. FIG. 8 discloses a flowchart showing a specific example of the encryption processing 1 illustrated as step S512 in FIG. 7; [0103] and FIG. 8, In step S604 of FIG 8, the encryption protocol control unit 172 generates a message authentication code Z by using the common key and the message (respectively mapped to “signature key” and “about the log”) in step S602-S603. The generation of the message authentication code is expressed with the format of “message authentication code=MACkey(message)”, See details on ¶0097-0105); 
transmitting the encrypted log annotated with its message authentication code to an external device ([0105] and FIG. 8, In step 604, the encryption protocol control unit 172 sends the generated message authentication code Z to the in-vehicle communication device 131. The message authentication code Z is annotated by using the utilized key K in steps S602-S603 (specifically encrypt key K in step S602). The in-vehicle communication device 131 , 
However, Hakuta does not explicitly teach, “generating an encrypted key by encrypting the log using an encryption key.”
In a same field of endeavor, Fujii discloses generating an encrypted key by encrypting the log using an encryption key ([0031-0032], (Key generation) KeyGen(A)→(pk,sk) The key generator 10 (mapped to “in-vehicle computer”) includes the key generation algorithm, in which KeyGen outputs a set (pk, sk) of a public key pk (mapped to “signature key”) and a private key sk (mapped to “encryption key”) when a security parameter λ (mapped to “identifier of the in-vehicle”) is input; [0045] function setup for master key generation increases and the master key and ID are added to the input of the key generation algorithm KeyGen),
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the information processing device 101 by modifying the key generator 10 based upon the teachings of Fujii. A person having ordinary skill in the art would have been motivated to combine these features because it would allow encrypting plaintext data using the keys from the key generation module [or key generator] and transmits the obtained ciphertext data to the server (¶0077).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
In-vehicle computer system, vehicle, key generation device, management method, key generation method, and computer program: TAKEMORI et al . (US 20190028267 A1)- Key generation Device: ¶0290-0291, In FIG. 18, the key generation device 100 includes an input unit 101, a digest calculation unit 102, an 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524.  The examiner can normally be reached on campus 9:00 AM- 4:30 PM, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493